Citation Nr: 1232924	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from September 1982 to September 1983 and from January 1986 to January 1990, as well as had additional service in the Air Force Reserve until 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

This case was previously before the Board in August 2010, wherein it was remanded for additional due process considerations and development.  Given the findings below, the Board has bifurcated the bilateral hearing loss issue into two separate issues of entitlement to service connection for hearing loss in the left ear and entitlement to service connection for hearing loss in the right ear.  The case has been recharacterized as set forth in the title page above.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not had a left ear hearing loss disability for VA purposes at any time during the appeal. 



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in August 2004, to the Veteran, prior to the initial adjudication of the claim.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  Any defect with respect to timing of the VCAA notice was cured by subsequent readjudication; the most recent supplemental statement of the case was issued in December 2011.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of her claim.  The Veteran has been examined by VA in 2005 and 2010 in connection with her claim.  The Board has reviewed the examination reports, and finds that, taken together, they are adequate for the purpose of deciding the left ear hearing loss issue on appeal.  In this regard, the Board notes that the examination reports contain all the findings needed to evaluate the Veteran's left ear claim, including the Veteran's history and physical evaluations to determine the nature and etiology of any left ear hearing loss.  The Board has also reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's left ear claim.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Organic disease of the nervous system, like sensorineural hearing loss, may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

The Veteran seeks service connection for left ear hearing loss.  

The Veteran reported a history of military noise exposure due to service, and her DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as an aerospace propulsion specialist, working with jet engines.  According to the Veteran, she had in-service noise exposure due to jet aircraft and trucks.  Moreover, she denied post-service occupational noise exposure and reported using hearing protection when exposed to loud noises as part of her recreational activities.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of her service.  38 U.S.C. § 1154(a) (West 2002).  

The Board acknowledges the Veteran's statements alleging in-service noise exposure, but notes that she did not complain of decreased hearing on her June 1985, January 1990, or December 1992 Reports of Medical History.  Regardless, the Veteran's service treatment records indicate that the Veteran had normal left ear hearing upon evaluation.  June 1985 and January 1989 military examinations showed normal hearing bilaterally, and her service audiometric testing in 1987 and 1988 was also normal.  See 38 C.F.R. § 3.303(a).
 
Additionally, although the Veteran reports that her hearing loss has continued since her military service, the post service medical evidence does not reflect disabling left ear hearing loss for VA disability benefits purposes at any time.  She had a Maryland CNC speech recognition score of 96 percent for her left ear at the December 2005 VA examination, and her CNC speech recognition scores were 98 percent bilaterally at her October 2010 VA examination.  Similarly, as previously mentioned, all of her military audiological evaluations were normal with respect to the left ear.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

More significantly, the objective medical evidence of record indicates that, according to the Veteran's December 2005 and October 2010 VA audiological examination reports, the Veteran does not have sufficient left ear hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual hearing disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. § 1110 (formerly § 310)).  In this regard, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for the left ear, or auditory threshold in excess of 40 decibels in the left ear at any time; likewise, her Maryland CNC speech recognition scores were 98 percent in the left ear at the October 2010 VA examination and 96 percent in the left ear at the time of the 2005 VA examination.  Moreover, both of the VA examiners found that the Veteran's left ear hearing was within normal limits bilaterally and that there was no pathology.  

The Board has also considered the Veteran's noise exposure and her assertions that she did not have sufficient hearing protection during her service.  Nonetheless, the record does not reflect that the Veteran has any left ear hearing loss at any time during the appeal which meets the thresholds required for a grant of service connection.  See Brammer, supra ("In the absence of proof of present disability there can be no valid claim."); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Board notes that there are no diagnoses of left ear hearing loss of record.  Furthermore, while the Board does not doubt the Veteran's current belief that her symptoms of decreased hearing are the result, to some degree, of service, the preponderance of the evidence is against a finding of a current left ear hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

In this case, the evidence in support of the Veteran's claim of entitlement to service connection for left ear hearing loss consists solely of lay evidence.  The Veteran has not shown, however, that she has the expertise required to offer a diagnosis of left ear hearing loss or an opinion regarding whether there is any causal relationship between her claimed left ear hearing loss and her active service.  Likewise, she made no related complaints at her discharge from service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  Her lay contentions are thus of very minimal, if any, probative value; she is not competent to link diagnose hearing loss or link her symptoms to her service.  See Maxson v. Gober, supra.

In summary, the preponderance against the evidence is against the claim of entitlement to service connection for left ear hearing loss, and thus the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran's January 1993 Reserve examination, over a year after her separation from active service, showed decreased hearing in the right ear.  She had a Maryland CNC speech recognition score of 92 percent for her right ear at the December 2005 VA examination.

In this regard, the Board notes that the threshold requirements of a hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385, appear to be met for the right ear.  Accordingly, as defined under the McClain case, evidence of current right ear hearing disability has now been provided.  

However, as the October 2010 VA examiner found no hearing loss in either ear, the question as to whether the right ear hearing loss disability noted in the 2005 VA examination was related to service was not addressed in the 2010 medical opinion (or in the November 2011 addendum).  Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9 (2011). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  With these considerations in mind and upon further review of the record, the Board finds that a VA audio medical opinion is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion which addresses whether it is at least as likely as not (a 50 percent or greater probability) that the right ear hearing loss disability (as evidenced by the Maryland CNC speech recognition score of 92 percent) noted at the time of the December 2005 VA examination is related to service.  For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to acoustic trauma in service.  The examiner should also address the significance of the January 1993 Reserve examination which showed decreased hearing in the right ear and the significance, if any, of the fact that the Veteran's tinnitus has been determined to be related to service.  The Veteran's claims folder must be provided to the medical provider for review in conjunction with the preparation of the medical opinion.  The medical provider must explain the rationale for all opinions.

2.  Then, re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


